                  Case 1:20-cv-02245-LGS Document 19 Filed 07/13/20 Page 1 of 2



                                                                                  Christopher Lowe - Partner

                                                                         420 Lexington Avenue, Suite 1830
                                                                         New York, New York 10170-1830
The initial pretrial conference, scheduled for July 16, 2020, is ADJOURNED to         Main: 212.392.4772
August 20, 2020, at 10:40 a.m.                                                       Direct: 212.444.1024
                                                                                        Fax: 212.764.7171
                                                                                    chris@lipskylowe.com
Plaintiff shall move for default judgment pursuant to Attachment of this
Court's Individual Rules by August 3, 2020.                                            www.lipskylowe.com


Dated: July 13, 2020
       New York, New York




                   Re:     Tatum Rios v. Kickoff USA, Inc.. 1:20-cv-02245 (LGS)

            Dear Judge Schofield:

                   This firm represents the Plaintiff in the above-referenced website inaccessibility
            case under Title III of the Americans with Disabilities Act, and its state and city analogs.
            We write now in response to the Court’s Order issued earlier today. (Dkt. 17).

                    Upon issuance of the Court’s June 5, 2020 Order Plaintiff filed, later that same day,
            his First Amended Complaint and Amended Summons. (Dkt. 13 & 14). The Amended
            Summons Issued on June 8, 2020 and we promptly sent the FAC and Amended Summons
            out for service. Service was made on June 11, 2020 and the Affidavit of Service filed on
            June 19, 2020. (Dkt. 16). Defendant did not answer prior to the July 2, 2020 deadline. In
            an effort to avoid unnecessary default motion practice, we made attempts via email to alert
            Defendant to the filing and advise of its need to respond. To date, we have not heard from
            Defendant or its counsel and no answer or appearance has been filed. We were in the
            process of drafting a request to adjourn the July 16, 2020 Initial Pretrial Conference when
            we received today’s Order.

                   As per the Court’s Order, and based on the foregoing, we respectfully request a 30-
            day adjournment of the Initial Pretrial Conference until August 14, 2020. If Defendant has
            not answered and/or appeared in the case by August 10, 2020, Plaintiff will file an Order
            To Show Cause for Default Judgment no later than August 12, 2020.
Case 1:20-cv-02245-LGS Document 19 Filed 07/13/20 Page 2 of 2

                                                   The Honorable Lorna G. Schofield
                                                                      July 10, 2020
                                                                        Page 2 of 2



 We thank the Court for its time and attention to this matter.

                                      Respectfully submitted,
                                      LIPSKY LOWE LLP


                                      s/ Christopher H. Lowe
                                      Christopher H. Lowe
